Citation Nr: 0709094	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for tinea pedis 
and assigned an initial 10 percent rating, effective February 
11, 2002.

The veteran duly appealed the RO's decision and in December 
2005, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2006, the veteran submitted additional evidence 
pertinent to his appeal to the Board.  Although the RO has 
not yet had the opportunity to review this evidence, in light 
of the favorable decision below, the Board finds that 
delaying this matter for RO for review and preparation of a 
Supplemental Statement of the Case would only delay this 
matter with no benefit flowing to the veteran.  38 C.F.R. § 
20.1304 (2006).


FINDING OF FACT

The veteran's service-connected tinea pedis is manifested by 
flare-ups of dry, cracked, scaling skin of both feet, with 
episodic fissures and maceration in the web spaces, as well 
as erythema and pruritis covering approximately 65 percent of 
the plantar aspect of his feet; the veteran's disability 
requires constant treatment with topical antifungal and 
antibiotic medications, but not constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, nor are there systemic or nervous 
manifestations. 



CONCLUSION OF LAW

The criteria for an initial 30 percent rating for tinea pedis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7813-7806 (2002) and (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  
In this case, in a May 2002 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In any 
event, in July 2006, the RO issued a corrective notice 
advising the veteran of the Dingess/Hartman elements.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran and records from the Social 
Security Administration.  There is no indication of 
additional outstanding, relevant evidence.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded three VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations, together with the other evidence of 
record, provide the necessary medical opinions as well as 
sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  


Background

The veteran's service medical records are negative for 
complaints or findings pertaining to the feet or skin.  At 
his June 1969 military separation medical examination, the 
veteran's feet and skin were normal.

In February 2002, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
"jungle rot" of the feet. 

In support of his claim, he submitted a January 2001 letter 
from a private podiatrist who indicated that he had treated 
the veteran on several occasions since November 2000 for 
complaints of dry, cracked, and scaly feet which he claimed 
had been a problem since Vietnam.  At a November 2000 exam, 
the physician noted dry, cracked, flaky skin of both feet, 
especially the heels, with positive fissures.  The 
surrounding web spaces 1-3, bilaterally, were noted to have 
positive erythema and macerations.  The skin was severely dry 
and cracked in this area.  The surrounding digits and dorsal 
aspect of the foot were also noted to have positive erythema 
and pruritic skin.  The diagnosis was tinea pedis, 
bilaterally, macerated web spaces 1-4 bilaterally, fissures, 
bilateral web spaces 1-3, and xerosis bilaterally.  The 
podiatrist concluded that the veteran had an ongoing history 
of athlete's foot, probably secondary to the war.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits effective in 
January 2002 due to chronic cellulitis and essential 
hypertension.  

Records relied upon by SSA in reaching its decision included 
VA clinical records.  In pertinent part, VA clinical records 
dated from February 2001 to August 2002 show that in January 
2002, the veteran sought treatment after he injured his leg 
and developed cellulitis in the lower extremity.  The 
diagnosis was cellulitis of the left lower extremity 
following trauma.  The veteran was prescribed Keflex.  His 
cellulitis was noted to have resolved later that month.

In February 2002, the veteran sought treatment for a 
recurrence of cellulitis in the left lower leg.  He 
acknowledged that he had failed to complete his previously-
prescribed course of antibiotic Keflex because he had 
developed diarrhea.  He was treated with a full course of 
antibiotics and his cellulitis was noted to have resolved 
later that month.  

In April 2002, the veteran sought treatment for a severe 
lesion on his left foot.  He indicated that he was currently 
under treatment by a private podiatrist with topical 
medication.  Nonetheless, he indicated that he had had a 
breakout of dry, flaking skin, and now had cracking and 
bleeding between the toes.  Examination showed dry, peeling 
skin over the foot nails, as well as cracked open areas 
between the toes.  The assessment was fungal infection of 
both feet.  The veteran was prescribed ketoconazole 
(Nizoral).  

In May 2002, the veteran indicated that his symptoms had not 
improved.  He also reported that he had developed an adverse 
reaction to Nizoral, including a rash.  The assessment was 
fungal infection of the feet and he was again prescribed 
Ketoconazole.  The plan was that following curing of the 
lesion on his left foot, he would be prescribed Jobst 
stocking to control the edema as well as appropriate topical 
antifungal or antibacterial medications to assist and control 
the problem.  Later that month, his condition was noted to be 
resolving.  In May 2002 letter, a VA nurse provided the 
veteran with a letter indicating that he was currently unable 
to work at any job requiring standing for more than 10 
minutes or sitting in the same position more than 15 minutes.  
She indicated that this restriction was related to ongoing 
infections of the left leg and foot.  

On follow-up examination in June 2002, it was noted that the 
veteran had shown significant improvement.  Examination 
showed no maceration in the web spaces.  There were some 
fissures present, but they were dry and clean.  The plantar 
aspect of the foot had hyperkeratitic tissue surrounding the 
fissures, but they were also dry and clean.  The veteran's 
rash from his ketoconazole reaction had resolved completely.  
Given the veteran's susceptibility to maceration, fissuring 
and subsequent infection, the examiner recommended that the 
veteran avoid shoes that were not breathable.  

In August 2002, the veteran was again seen on follow-up.  
There was mild erythema on the dorsum of the left foot with 
dry scaling extending into the interspaces.  There was 
maceration and hyperkeratosis.  It was noted that the veteran 
had been using topical antifungal as well as erythromycin 
gel, and had had no acute flare-ups.  The assessment was 
resolving dermatophytosis of the feet.  

In August 2002, the veteran underwent VA dermatology 
examination at which he reported that during the monsoon 
season in Vietnam, his feet were immersed in water most of 
the time.  He indicated that he developed cracked, dry feet, 
the onset of which he claimed was in the early 1970s.  He 
indicated that in 2000, he was successfully treated with an 
oral course of Lamisil for 14 days, but currently used only 
topical medications.  Physical examination of the veteran 
revealed dramatic scale on the sole of the left foot with 
slight fissuring, scale between the toes, dystrophic 
toenails, and scale proceeding up to the dorsal aspects of 
the toes to the dorsal forefoot.  On the right foot, there 
was scale between his toes on all five toes.  The diagnosis 
was severe tinea pedis and onychomycosis.  The VA examiner 
commented that chronic immersion in water certainly was a 
predisposing factor for tinea pedis.  

At a VA podiatry examination in August 2002, the veteran 
reported periodic cracks and fissures in the web spaces of 
his feet for the past 30 years.  Examination revealed a 
flatfoot deformity, as well as extensive dry scaling of the 
skin of both feet.  There was evidence of fungus in all 
toenails.  X-ray studies were unremarkable but for hallux 
valgus on the right.  The diagnosis was history of dry, scaly 
skin of both feet, with history of immersion foot in Vietnam.  

In pertinent part, VA clinical records dated from August 2002 
to May 2006, show that the veteran received care for tinea 
pedis.  During this period, he was prescribed topical 
medications, but there is no indication that he received 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  When he was examined in February 
2003, he reported that his feet had remained clear over the 
past several weeks.  Examination revealed no rash, dryness, 
or swelling.  The assessment as resolved tinea/erythrasma.  

In an August 2004 rating decision, the RO granted service 
connection for tinea pedis and assigned an initial 10 percent 
rating, effective February 11, 2002.  The veteran appealed 
the RO's decision, arguing that a higher rating was 
warranted.  

In an August 2004 letter, a VA nurse practitioner indicated 
that the veteran had severe dermatitis of both feet with 
flare-ups consisting of heavy exfoliation and crusting, 
causing pain with walking.  At other times, the veteran had 
mild exfoliation and crusting.  She indicated that the 
dermatitis covered the veteran's feet completely.

In February 2005, the veteran was seen for an annual 
physical.  Examination showed that his skin was intact, with 
no current outbreaks, though the veteran reported outbreaks 
occurred intermittently.  In April 2006, the veteran reported 
that the skin on his feet was currently okay, although his 
rash returned intermittently.  He indicated that his current 
clotrimazole was keeping it to "a very limited amount of 
problem."  He indicated that he had been walking a lot and 
increasing his exercise.  Examination showed that the skin on 
the feet were dry with mild redness.  There was no major 
scaling.  The assessments included dermatitis.  

The veteran underwent VA medical examination in July 2006, at 
which he reported that his feet were currently "not bad."  
He indicated that he used erythromycin topical gel when his 
feet split or cracked.  Otherwise, he indicated that he used 
econazole nitrate cream each morning and Carmol cream on his 
heels when needed.  Examination showed cracking on the heels 
and soles of the feet.  There was erythematous, flaking rash 
of the plantar surface of the bilateral feet consisting of 
multiple, small vesicles in various stages of healing on the 
plantar skin.  There was erosion, desquamation, cracking and 
fissuring of the lateral aspects of the toes.  There was no 
scarring evident.  There was peripheral edema of the left 
lower extremity from the knee to the toes, likely secondary 
to deep vein thrombosis.  The diagnoses were dyshydrotic 
eczema and resolved tinea pedis.  The examiner indicated that 
there were no systemic symptoms and noted that the veteran 
did not use corticosteroids or immunosuppressive medications 
for his condition.  

In an August 2006 examination report, the veteran's private 
podiatrist indicated that the veteran had extremely dry, 
cracked, scaly and flaky skin on the plantar aspects of both 
feet.  There were some mild pustules and minimal fissures and 
the skin was macerated, scaly and flaky between the web 
spaces with erythema and mild edema.  There was some pruritis 
of the plantar aspects of both feet.  The podiatrist noted 
that the veteran had unresolved tinea pedis over 65 percent 
of his plantar aspect of his feet.  The podiatrist noted that 
the veteran currently used Carmol 40 percent cream and 
Econazole nitrate cream to control his condition.  He was 
instructed to return to the clinic and use Erythromycin if 
the fissures opened up and cracked.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's service-connected tinea pedis is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806.  See 38 C.F.R. § 4.20 (2006) 
(when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  The veteran was provided notice 
of these changes in the December 2004 Statement of the Case 
and the August 2006 Supplemental Statement of the Case, which 
reflects that the RO has evaluated the veteran's service-
connected tinea pedis under both the old and new versions of 
the criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will therefore apply both the old and new versions 
of the criteria to the veteran's claim, applying the version 
most favorable to him.  However, the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See VAOPGCPREC 3- 2000.

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis (including tinea 
pedis) is to be rated as scars, disfigurement, etc. or on the 
extent of constitutional symptoms, physical impairment.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective prior to 
August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating dermatitis or eczema, provided for a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was assigned if there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis (including tinea pedis) is 
to be rated as disfigurement of the head face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806). 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is assigned where there is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).




Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran's tinea pedis 
symptomatology more nearly approximates the criteria for an 
initial 30 percent rating under Diagnostic Code 7806.

As noted, under Diagnostic Code 7806, as in effect prior to 
August 30, 2002, a 30 percent rating may be assigned if there 
is exudation or constant itching, extensive lesions, or 
marked disfigurement.  Under the current version of 
Diagnostic Code 7806, a 30 percent rating is warranted for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.

In this case, the evidence described above shows that the 
veteran's service-connected tinea pedis is manifested by 
flare-ups of dry, cracked, scaling skin of both feet, with 
episodic fissures and maceration in the web spaces.  During 
flare-ups, the veteran's tinea pedis is also shown to be 
productive of erythema and pruritis covering at least 65 
percent of the plantar aspect of his feet.  Affording the 
veteran the benefit of the doubt, the Board finds that such 
symptomatology more nearly approximates the criteria for an 
initial 30 percent rating under Diagnostic Code 7806.

The Board further finds, however, that the preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 30 percent.  

In that regard, while a VA nurse practitioner indicated in 
August 2004 that the veteran had episodes of heavy 
exfoliation and crusting, the record shows that his tinea 
pedis is not productive of systemic or nervous 
manifestations, nor has his tinea pedis been described as 
exceptionally repugnant.  Indeed, the Board's review of color 
slides of the veteran's feet indicates that the 
characterization of exceptional repugnance is not appropriate 
in this case.  For these reasons, the Board finds that the 
criteria for an initial rating in excess of 30 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7806, effective prior to 
Aug. 30, 2002, have not been met.

With respect to the new criteria, the Board notes that 
although the veteran's disability requires constant treatment 
with topical antifungal and/or antibiotic medications, there 
is no indication, nor does the veteran contend, that his 
disability has ever required constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The Board notes that the veteran's private podiatrist has 
recently indicated that his tinea pedis affects over 65 
percent of the plantar aspects of his feet.  In addition, in 
an August 2004 letter, a VA nurse practitioner indicated that 
the veteran's tinea pedis affected his entire feet.  However, 
the record contains no indication that more than 40 percent 
of his entire body or more than 40 percent of any exposed 
area has been affected.  For these reasons, the criteria for 
a 60 percent rating under the current version of Diagnostic 
Code 7806 have not been met.

The Board has considered the application of an alternative 
diagnostic code, such as a code pertaining to scars, 
disfigurement, etc., but as described above, the veteran's 
disability picture is one of scaling and skin manifestations, 
other than scarring.  Therefore, the Board finds that 
Diagnostic Code 7806 is most appropriate.

The Board has also considered the veteran's contentions to 
the effect that he should be awarded separate ratings for 
tinea pedis of each foot.  The Board finds, however, that the 
manifestations of the veteran's service-connected tinea pedis 
on each foot are not distinct and separate; rather, they 
overlap and are part of the same underlying disability.  
Thus, separate evaluations are not warranted.  38 C.F.R. 
§ 4.14 (2006).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no evidence that the veteran's 
service-connected tinea pedis, in and of itself, results in 
marked interference with earning capacity or employment, 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service-
connected tinea pedis during the period in question.  In 
addition, while the record contains evidence showing that he 
was given a note from work for temporary disability, such 
disability was also due to nonservice-connected cellulitis of 
the left leg.  While the veteran's tinea pedis is productive 
of some disability, such impairment is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

An initial 30 percent rating for tinea pedis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


